DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed March 10, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-42, 45, 48, 72, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo (Foreign Patent Document No.: CN 102223007) in view of Childe et al. (US Patent No.: 7834501).

Having elastic support for the bearing can be configured as exhibited by Childe et al. (reference numeral 18a, 18b, figure 4), and when applied to the radial bearing of Luo this would disclose the stator side axial bearing part being rigidly mounted to the other parts, and the stator side radial bearing part being connected to the other parts by an elastic support or not at all.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elastic support for the radial bearing as 
For claim 41, Luo discloses the stator bearing structure (reference numeral 6) being attached near one end to the stator body in a fixed manner (see figure 1).  
For claim 42, Luo discloses the stator side radial bearing part being a bushing (reference numeral 4b) which is rigidly mounted to the stator body or to a carrier (reference numeral 9) carrying the electrical stator (see figure 1).  
For claim 45, Luo discloses the stator side axial bearing part (reference numerals 601, 602) being an axial bearing assembly which is rigidly mounted to the stator body (reference numeral 1, figure 1), wherein the stator side radial bearing part is a bushing (reference numeral 4b) which is rigidly mounted to the stator body or to a carrier carrying the electrical stator (see figure 1); and wherein a stator disc (reference numeral 601) of the axial bearing assembly and the bushing (reference numeral 4b) each comprise an axially facing surface as an axial reference surface and the two axial reference surfaces being placed against one another (see figure 1).  
For claim 48, Luo in view of Childe et al. disclose the claimed invention except for the stator bearing structure, at an end at which it is not rigidly mounted to the other parts, being supported by means of a first elastic support.  Childe et al. further disclose an end of the stator bearing structure being supported by an elastic support (reference numerals 18a, 18b, 19a, 19b, see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elastic support as disclosed by Childe et al. for the stator of Luo in view of Childe et 
For claim 72, Luo discloses the stator side axial bearing part (reference numerals 6, 601, 602) being an axial bearing assembly which is rigidly mounted to the stator body (reference numeral 4b, see figure 1).  
For claim 73, Luo in view of Childe et al. disclose the claimed invention except for the stator bearing structure being thermally coupled to the stator body at or near a location of the first elastic support.  Childe et al. further disclose the stator bearing being thermally coupled to the stator (thermally conductive housing 11 for the bearing, see column 4, lines 19-27) at the location of the elastic support (reference numerals 18a, 18b, 19a, 19b, see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bearing be thermally coupled as disclosed by Childe et al. for the stator body of Luo in view of Childe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Childe et al. as applied to claim 40 above, and further in view of Sears et al. (US Patent Application Pub. No.: US 2010/0059056 A1).
For claim 43, Luo in view of Childe et al. disclose the claimed invention except for the electrical machine being of a slotless type.  Having the machine be a slotless type is a known skill in the art as exhibited by Sears et al. (see paragraph [0099]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the .  

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Childe et al. as applied to claim 40 above, and further in view of Oz (WIPO Document No.: WO 03/019753 A2).
For claim 44, Luo in view of Childe et al. disclose the claimed invention except for the radial bearing section extending in a longitudinal direction of an axis of rotation of the rotor and an entirety of the radial bearing section lies in a magnetic gap between the electrical stator and the rotor; or wherein the radial bearing section extends in the longitudinal direction of the axis of rotation of the rotor and at least one bearing element and a cooperating rotor bearing surface of the radial bearing section lie in the magnetic gap between the electrical stator and the rotor; or wherein the radial bearing section extends in the longitudinal direction of the axis of rotation of the rotor and at least one quarter, or at least one half, or at least three quarters of the radial bearing section lies in the magnetic gap between the electrical stator and the rotor.  Having a radial bearing section lie in the magnetic gap between the stator and the rotor is a known skill as exhibited by Oz which discloses a radial bearing (reference numeral 26’) lying in the magnetic gap between the stator (reference numeral 50) and the rotor (reference numeral 14, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radial bearing lie in the magnetic gap between the stator and the rotor as disclosed by Oz for the radial .  

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Childe et al. as applied to claim 45 above, and further in view of Neumann et al. (US Patent Application Pub. No.: US 2010/0320172 A1).
For claim 46, Luo in view of Childe et al. disclose the claimed invention except for the stator disc and the bushing that are placed against one another being pressed against one another by a resilient element.  Having a resilient element placed in between two axial surfaces is known in the art as exhibited by Neumann et al. which disclose a spring (reference numeral 144), i.e. resilient element, being placed against two axial surfaces (see figures 1, 2), and when applied to the stator disc and the bushing this would disclose the stator disc and the bushing placed against one another being pressed against one another by a resilient element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the resilient element as disclosed by Neumann et al. for the stator disc and bushing of Luo in view of Childe et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 47, Luo discloses the axial bearing assembly including two stator discs (reference numeral 601) and a spacer element (reference numeral 7) arranged between the two stator discs (see figure 1), but Luo in view of Childe et al. do not specifically disclose the two stator discs and the spacer element being pressed against one another by a resilient element.  Having a resilient element placed in between two axial surfaces .  

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. In response to applicant’s assertion that applying the elastic suspension of ball bearings as disclosed by Childe et al. to the radial bearing parts of Luo would result in the stator side radial air bearing parts being elastically suspended with regard to one another and also with regard to Luo’s axial bearing which would be in direct contravention to the claim recitation that a stator side radial bearing part and a stator side axial bearing part are rigidly connected to one another, this is not persuasive as a stator side radial bearing part and a stator side axial bearing part can still be rigidly connected to one another when elastic support of Childe et al. is applied to radial bearing, as Childe et al. does not disclose the o-rings 18a, 18b, 19a, 19b being disposed in between a radial bearing and an axial bearing, and therefore does not teach .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834